IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF THE PARENTAL                         No. 63372
                   RIGHTS AS TO: G.L.K., A MINOR.

                   SHAWN E.K.,                                               FILED
                   Appellant,
                                                                              JAN 2 7 2016
                   vs.
                   CLARK COUNTY DEPARTMENT OF
                   FAMILY SERVICES,
                   Respondent.

                                           ORDER OF AFFIRMANCE
                               This is an appeal from a district court order terminating
                   appellant's parental rights as to his minor child. Eighth Judicial District
                   Court, Family Court Division, Clark County; Robert Teuton, Judge.
                               The child was drug-exposed at birth and the parents self-
                   reported extensive histories of using illegal substances. Respondent
                   obtained legal custody, but the child was allowed to remain in the home
                   under the paternal grandmother's care. The paternal grandmother did
                   not comply with the safety plan, and in December 2011, the child was
                   removed from the home and placed with an adoptive foster family. In
                   October 2012, respondent filed a petition to terminate parental rights.
                   After trial, the district court entered an order terminating appellant's
                   parental rights, and this appeal followed.
                               To terminate parental rights, the district court must find clear
                   and convincing evidence that (1) at least one ground of parental fault
                   exists, and (2) termination is in the child's best interest. NRS 128.105
                   (1999); Termination of Parental Rights as to N.J., 116 Nev. 790, 800-01, 8
P.3d 126, 132-33 (2000). On appeal, this court reviews questions of law de
                   novo and the district court's factual findings for substantial evidence.   In
SUPREME COURT
        OF
     NEVADA


(0) 1947A    eto
                     re Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d 758, 761
                     (2014).
                                Appellant first contends that the district court erroneously
                     applied the presumptions under NRS 128.109 that if the child has been
                     placed outside of the home and has resided there for 14 of any 20
                     consecutive months, it must be presumed that the parent has
                     demonstrated only token efforts and that termination of parental rights is
                     in the child's best interest. NRS 128.109(1)(a), (2) (1999). Appellant
                     argues that the child was physically removed from the home in December
                     2011, and the parental termination petition was filed just 10 months later
                     in October 2012. We conclude that the presumptions applied because the
                     child had resided outside of the home for almost 16 consecutive months by
                     the time of trial in April 2013. Cf. In re Parental Rights as to A.P.M, 131
                     Nev., Adv. Op. 66, 356 P.3d 499, 504 (2015) (applying presumptions where
                     the children had been outside the home for 17 consecutive months at the
                     time the termination hearing commenced).
                                Appellant also contends that respondent rushed to terminate
                     his parental rights to make the child available for adoption by
                     nonrelatives without first considering the paternal grandmother as an
                     alternative placement or finding that placement with a family member
                     would be detrimental. This argument is also without merit. Respondent
                     initially placed the child with the paternal grandmother for over two
                     months, yet the paternal grandmother was unable to abide by the safety
                     plan because her home remained unsanitary and unsafe, she allowed
                     unsupervised contact between the child and the parents, and she allowed
                     appellant to continue using drugs in the home.     See J.W.M. v. Cleburne
                     Cty. Dep't of Human Res., 980 So. 2d 432, 439 (Ala Civ. App. 2007)

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (4230
                (recognizing that in parental termination cases, a child should not be
                placed with a relative who would expose the child to an unfit parent).
                            Appellant next challenges the district court's findings of
                parental fault.     See NRS 128.0126 (defining a failure of parental
                adjustment as being unable or unwilling within a reasonable time to
                correct substantially the circumstances that led to the child's removal);
                NRS 128.105(2)(f) (1999) (defining token efforts to include efforts by the
                parent to prevent neglect or to avoid being unfit); NRS 128.106(4)
                (requiring court to consider a parent's excessive use of controlled
                substances that renders the parent consistently unable to care for the
                child when determining neglect or unfitness). He argues that he
                consistently visited the child before his inpatient treatment and had
                substantially complied with his case plan and made more-than-token
                efforts to maintain his sobriety because he was engaged in treatment and
                drug-free by the time of trial.
                             The record demonstrates that appellant had a pervasive and
                extensive history of drug use. Appellant testified at trial that he began
                using drugs at age 11, admitted to being a heroin addict, and stated that,
                aside from inpatient treatment, his longest period of sobriety was about
                two weeks. From respondent's initial intervention in October 2011,
                appellant continued to use drugs for over one year before he entered
                treatment under the threat of incarceration. While in the rehabilitation
                facility, appellant made little effort to contact the child. Thus, we conclude
                that the record contains substantial evidence to support the findings of
                parental fault. See In re Parental Rights as to D.R.H., 120 Nev. 422, 428-
                31, 92 P.3d 1230, 1234-36 (2004) (upholding findings of parental fault



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                based on the mother's persistent drug abuse and neglect of her children's
                needs when they were placed in harm's way).
                            Finally, appellant challenges the district court's finding that
                the child's best interest would be served by termination of his parental
                rights. Appellant argues that the district court failed to reasonably
                evaluate his bond with the child, including evidence that he had a positive
                relationship with her and had maintained consistent visitation before his
                inpatient treatment. The record demonstrates that appellant had spent
                little time in rehabilitation compared with his extensive history of drug
                use, and he failed to pursue rehabilitation in earnest until the child had
                been with the adoptive family for over one year. Although appellant
                testified he loved the child and he was making progress on his sobriety at
                the time of trial, he recognized that he was ill-equipped to care for himself,
                let alone the child. The evidence further showed that the adoptive family
                was stable and provided a suitable home, and the child had bonded with
                the foster parents, calling them "mamma" and "dada," and developed a
                relationship with their two children. This court has recognized the
                importance of seeking permanent placement for children and not allowing
                them to drift for an indefinite time in foster care. D.R.H., 120 Nev. at 427,
                92 P.3d at 1233. Thus, the district court's findings as to the child's best
                interest are supported by substantial evidence.
                            We recognize that parental termination cases where a parent
                battles substance abuse are some of the most difficult, but "Nile primary
                consideration in any proceeding to terminate parental rights must be
                whether the best interests of the child will be served by the termination."
                NRS 128.105 (1999). "At some point the child's need for permanency and
                stability overcomes the parent's right to continued rehabilitation." R.T.B.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I947A
                v. Calhoun Cty. Dep't of Human Res.,      19 So. 3d 198, 206 (Ala. Civ. App.
                2009). We have considered the parties' arguments and the record before
                us, and for the reasons set forth herein, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                                 C.J.
                                                    Parraguirre


                                                                                   J.



                                                                                   J.



                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Ballard Spahr, LLP
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A